Citation Nr: 1206681	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-36 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, as secondary to service-connected spondylolysis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1. 

2.  Entitlement to service connection for a right hip disorder, as secondary to service-connected spondylolysis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1.

3.  Entitlement to a disability rating in excess of 10 percent for spondylolysis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, prior to September 24, 2009. 

4.  Entitlement to a disability rating in excess of 20 percent for spondylolysis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, from September 24, 2009.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for a bilateral knee disorder and continued a 10-percent disability rating for the Veteran's service-connected low back disorder.  In a December 2009 rating decision, the RO increased the disability rating for the Veteran's low back disorder to 20 percent, effective September 24, 2009.  

As support for his claims, the Veteran provided testimony at a videoconference hearing in October 2010.  The transcript of the hearing has been associated with the claims file.  However, and as explained in greater detail below, the Veterans Law Judge (VLJ) who conducted the hearing is no longer employed by the Board.


The Board remanded the Veteran's claims in January 2011, noting in part that in an October 2009 rating decision, the RO denied service connection for a right hip disorder as secondary to the service-connected low back disorder.  In response to the rating decision, the Veteran filed a notice of disagreement (NOD) in January 2010.  See 38 C.F.R. § 20.300 (2011).  As a statement of the case (SOC) was not provided, this issue was remanded by the Board pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the RO denied service connection for a right hip disorder in an October 2009 rating decision.  Subsequently, the Veteran filed an NOD in January 2010 that indicated disagreement with the rating decision.  Specifically, in his January 2010 NOD, the Veteran indicated, "I do not agree with your decision....I am certain my right hip condition associated with spondylolysis, L-5 vertebra with degenerative disc disease at L4-5 and L5-S1 is directly related and as a result of my condition."  See NOD dated in October 2009.  38 C.F.R. § 20.300 (2011). 

A review of the Veteran's claims file, as well as his Virtual VA file, indicates that an SOC has yet to be issued for this service connection claim.  As the RO has not provided an SOC addressing this issue, in which the Veteran has filed a timely NOD, the issuance of an SOC is required in this case.  Manlincon, 12 Vet. App. at 240-41.  As noted in the prior Board remand, a supplemental statement of the case (SSOC) will not be sufficient to properly address this matter.  See 67 Fed. Reg. 3099, 3104 (January 23, 2002) (amending 38 C.F.R. § 19.31 in January 2002 to provide that a SSOC will not be used to announce the decision of an AOJ on an issue not previously addressed in a SOC).

As such, the RO failed to comply with Board's remand order.  If remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions).  Since the development sought by the Board in this case has not been properly completed, another remand is now required.  38 C.F.R. § 19.9 (2010) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).

As to the remaining issues, the Board notes that a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

In the present appeal, a review of the Veteran's claims file reveals that the Veteran testified before a member of the Board in October 2010.  Although the Veteran was previously afforded a Board hearing for each issue on appeal, the VLJ who presided over that hearing is no longer employed by the Board.  Applicable law requires that the VLJ who conducted a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  

As such, a letter was sent to the Veteran offering him an opportunity to testify at an additional Board hearing.  A signed statement from the Veteran, received on January 30, 2012, indicated that he wished to appear at a hearing before a VLJ via videoconference from the RO in Nashville, Tennessee.

Accordingly, this case is remanded to the RO for the following actions:

1.  The AOJ should issue the Veteran and his representative an SOC as to the issue of entitlement to service connection for a right hip disorder, as secondary to the service-connected spondylolysis, L-5 vertebra with degenerative disc disease at L4-5 and L5-S1.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board. The AOJ should allow the Veteran and his representative the requisite period of time for a response. 

Thereafter, if a timely substantive appeal is received, the case should be returned to the Board for further appellate consideration.

2.  Schedule the Veteran for a hearing before a VLJ via videoconference from the RO in Nashville, Tennessee.  The Veteran and his representative should be notified of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


